 1   EUGENE RYU, Bar No. 209104
     Gene.Ryu@klgates.com
 2   PENNY CHEN, Bar No. 280706
     Penny.Chen@klgates.com
 3   K&L GATES LLP
     10100 Santa Monica Blvd.
 4   8th Floor
     Los Angeles, CA 90067
 5   Telephone: 310.553.5000
     Fax No.: 310.553.5001
 6
     Attorneys for Defendants,
 7   TIREHUB, LLC
 8
                             UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
     DONSHEA JONES, individually,            Case No. 2:21-CV-00564-JAM-DB
11   and on behalf of all others similarly
     situated.                               JOINT STIPULATION TO
12                                           CONTINUE DEFENDANT’S
                     Plaintiff,              DEADLINE TO FILE ANSWER;
13                                           ORDER
             v.
14                                           Complaint filed: February 10, 2021
     TIREHUB, LLC, and DOES 1-100,           (originally filed in County of Solano
15   inclusive,                              Superior Court)
16                   Defendants.
17

18

19

20

21

22

23

24

25

26

27

28



     ORDER
 1    TO THE CLERK OF THE FEDERAL DISTRICT COURT FOR THE EASTERN
 2    DISTRICT OF CALIFORNIA:
 3            Plaintiff     Donshea       Jones   (“Plaintiff”)   and   Defendant   TireHub   LLC,
 4    (“Defendant”) (collectively, the “Parties”) hereby submit the following Joint
 5    Stipulation:
 6            WHEREAS, Plaintiff filed her First Amended Complaint on May 4, 2021;
 7            WHEREAS, following meet and confer, Defendant intends to file a Motion to
 8    Dismiss the First Amended Complaint;
 9            WHEREAS, the Parties agree that continuing Defendant’s deadline to file its
10    Answer to the First Amended Complaint until after the Court decides Defendant’s
11    anticipated Motion to Dismiss avoids potential waste of judicial and party resources and
12    is not prejudicial to either party;
13            NOW, THEREFORE, the Parties stipulate and respectfully jointly request that
14    the Court issue an order:
15            Continuing Defendant’s deadline to file its Answer to the First Amended
16    Complaint from May 18, 2021 to 14 days following the Court’s order on Defendant’s
17    Motion to Dismiss.
18

19    IT IS SO STIPULATED.
20   Dated: May 18, 2021
21                                                    /s/ Penny Chen
                                                      EUGENE RYU
22                                                    PENNY CHEN
                                                      K&L GATES, LLP
23                                                    Attorneys for Defendant
                                                      TIREHUB, LLC
24

25

26

27

28
                                                       2.
     JOINT STIPULATION TO CONTINUE TIME
 1   Dated: May 18, 2021
 2
                                                /s/ Laura Van Note (as authorized May 18, 2021)
 3                                              SCOTT EDWARD COLE
                                                LAURA GRACE VAN NOTE
 4                                              SCOTT COLE & ASSOCIATES, APC
                                                Attorneys for Plaintiff,
 5                                              DONSHEA JONES
 6

 7
             Pursuant to Local Rule 131, I attest that concurrence in the filing of this document
 8    has been obtained from each of the other signatories who are listed on the signature
 9    pages.
10

11
     Dated: May 18, 2021                         /s/ Penny Chen
12                                                PENNY CHEN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3.
     JOINT STIPULATION TO CONTINUE TIME
 1                                        ORDER
 2   FOR GOOD CAUSE SHOWN, and based on the stipulation of the Parties, it is hereby
 3   ORDERED that:
 4           Defendant’s deadline to file its Answer to the First Amended Complaint is
 5   continued from May 18, 2021 to 14 days following the Court’s decision on Defendant’s
 6   Motion to Dismiss.
 7

 8
     DATED: May 18, 2021                       /s/ John A. Mendez
 9
                                               THE HONORABLE JOHN A. MENDEZ
10                                             UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     ORDER
